Citation Nr: 1449082	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-16 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an effective date prior to November 6, 2007 for the grant of service connection for posttraumatic stress disorder (PTSD), for accrued benefits purposes. 

2. Entitlement to a rating in excess of 30 percent for PTSD, for accrued benefits purposes.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel



INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1962 to July 1984.  The Veteran died in December 2008.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  In her May 2012 substantive appeal, the appellant expressly limited her appeal to the issues of an earlier effective date for the grant of service connection for PTSD and a rating in excess of 30 percent for PTSD, for accrued benefits purposes.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On her VA Form 9 (substantive appeal) received in May 2012, the appellant indicated that she wanted a BVA (Board) videoconference hearing.  Such hearing was scheduled in July 2014; she failed to appear.  On the VA Form 9, she noted she had changed her address and provided the new address.  The July 2014 hearing notice letter (mailed 2 years later) was sent to the previous address of record and was returned as undeliverable.  A review of the VA databases shows her prior address is still listed (i.e., her change of address was unacknowledged).  Because she is entitled to a hearing before the Board upon request, and because videoconference hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2014).

The case is REMANDED for the following action:

The AOJ should verify the appellant's current mailing address and then schedule her for a videoconference hearing before the Board at the RO.  Notice of such hearing must be mailed to her at her current mailing address.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

